NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-30107

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00213-TSZ

  v.
                                                 MEMORANDUM *
RONNIE GEORGE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Ronnie George appeals from the district court’s judgment and challenges his

guilty-plea conviction and 24-month sentence for Social Security fraud —

concealment of facts, in violation of 42 U.S.C. § 1383a(a)(3). Pursuant to Anders




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. California, 386 U.S. 738 (1967), George’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided George the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to George’s conviction.

We accordingly affirm George’s conviction.

      George waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

George’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    12-30107